     Case 1:20-cv-00575-NONE-SKO Document 15 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DARONTA T. LEWIS,                                 Case No. 1:20-cv-00575-NONE-SKO (PC)
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY ACTION
                                                         SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO SUBMIT APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
14    G. UGWUEZE, et al.,
                                                        21-DAY DEADLINE
15                       Defendants.
16

17          On May 4, 2020, the Court ordered Plaintiff, within 45 days, to submit an application to
18   proceed in forma pauperis (IFP) or pay the $400 filing fee for this action. (Doc. 7.) Although
19   more than the allowed time has passed, Plaintiff has not filed an IFP application or paid the filing
20   fee.
21          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
22   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for
23   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”
24   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising
25   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
26   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a
27   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,
28   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a
     Case 1:20-cv-00575-NONE-SKO Document 15 Filed 08/10/20 Page 2 of 2

 1   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 2   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 3   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 4            Based on the foregoing, the Court ORDERS Plaintiff to show cause in writing, within 21

 5   days of the date of service of this order, why this action should not be dismissed. Alternatively,

 6   within that same time, Plaintiff may submit an application to proceed in forma pauperis,

 7   completed and signed, or he may pay the $400 filing fee for this action. Failure to comply with

 8   this order will result in dismissal of this action. The Court DIRECTS the Clerk of the Court to

 9   attach a prisoner IFP application to this order.

10
     IT IS SO ORDERED.
11

12   Dated:     August 10, 2020                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
